PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/732,229
Filing Date: 31 Dec 2012
Appellant(s): CORIUM INTERNATIONAL, INC.



__________________
Brennen P. Baylor
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 8, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
At the outset the Examiner notes the claims filed December 8, 2021 were not entered.  The claims at issue are as filed on August 23, 2021 which were provided with the corrected Appeal Brief on March 28, 2022.  The Examiner notes there are still references to the claim language filed on December 8, 2021 in the Appeal Brief arguments filed on February 8, 2022, (for example, see Pg. 6 line 8 “a solid basement region having…a cross-section of a shape different than that of the tip region”) however, the substance of the argument and the Examiner’s response is drawn to whether the art teaches the limitations of a tip region with a tapered conical shape and a solid basement region having a tapered polygonal shape, which by their nature would have different cross-sections.

V. Argument
		On Pg. 6, Appellant argues that Tomono does not disclose a microneedle having a first end section having one shape and a second end section having another shape.  Appellant has bolded and underlined certain portions of cited paragraph [0067].  The bolded and underlined section discloses one alternative in which the microneedle may have a cone shaped tip and cylindrical shaped base.  Appellant uses this portion to assert on Pg. 7 that Tomono teaches the portions must have the same cross-sectional shape and thus could not have a conical tip and polygonal base.  While Tomono may teach one such alternative configuration, the Examiner finds this ignores the portion of [0067] which is relied upon by the Examiner.  [0067] explicitly states “The micro-needle 121 may have another shape.  For example, the micro-needle 121 may have any shape obtained by combining the shape described for the first end section 121a with the shape described for the second end section 121b.”  [0065] lists the options for the shape of 121a which include a cone.  [0066] lists the options for the shape of 121b which include polygonal shapes such as a truncated pyramid.  Even though Tomono may show that in some alternatives shapes with the same quadrangular geometry are combined, as argued by Appellant on Pgs. 8 and 9, Tomono is still explicitly stating that any of the shapes listed for the first and second sections can be combined.  Though all possible combinations envisioned by Tomono may not be illustrated, the choices for these portions explicitly include a cone and polygonal shape.  On Pg. 10 Appellant argues that Tomono does not provide an explicit statement that suggests combining different shapes. The Examiner maintains that the above quoted portion of [0067] does provide such an explicit teaching.  As such the Examiner maintains her position that such shapes can be combined within the same microneedle as this is directly taught by Tomono.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        
Conferees:
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.